UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1799



ISAAC THOMAS GRAY, Administrator of the Estate
of Debra Leigh Myers, deceased,

                                              Plaintiff - Appellant,

          versus


Y. I. LEE, President of the Hyundai Motor
America U.S. Headquarters; PARK WON-JIN, Vice-
President and Chief Executive Officer of the
Hyundai Motor America U.S. Headquarters;
EDWARD J. SNYDER, President, Checkered Flag
Hyundai; HYUNDAI MOTOR AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-99-275-2)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Isaac Thomas Gray, Appellant Pro Se.     Richard Joshua Cromwell,
MCGUIRE, WOODS, BATTLE & BOOTHE, Norfolk, Virginia; Paul Granville
Watson, IV, MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, Virginia;
Randy Carl Sparks, Jr., HUFF, POOLE & MAHONEY, P.C., Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Isaac Thomas Gray appeals the district court’s order dismiss-

ing his civil action for lack of subject matter and diversity

jurisdiction. We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.    See Gray v. Lee, No. CA-99-

275-2 (E.D. Va. May 21, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2